ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/13/21 wherein claims 7 and 14 were amended and claims 15-28 were canceled.  In addition, the Examiner acknowledges receipt of the acceptable terminal disclaimer filed 12/13/21.
	Note(s):  Claims 1-14 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/13/21 to the rejection of claims 1-12, 14, 15, 24, and 26 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive for reasons set forth below.  Therefore, the said rejections are hereby WITHDRAWN.

Double Patenting Rejections
	The double patenting rejections over US Patent Nos. 10,765,756 and 10,080,805 are WITHDRAWN because Applicant filed an acceptable disclaimer.

Essential Steps Are Missing
The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

ALLOWABLE CLAIMS
Claims 1-14 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor 

EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters.
	In the office action mailed 9/27/21, the Examiner indicated that the disclosure was objected to because the structures on the following pages are completely unreadable:  pages 6, 8, 16-19, 22, 25, 26-28, 36, 39, 42-44, 47, 52, 53, 56, 57, 69, 84-88, 91, 93, 96, and 97.  Applicant was respectfully requested to submit readable copies of the structures in the next correspondence.  In the response filed 12/13/21, it was asserted that a substitute specification was provided.  However, the substituted specification was inadvertently omitted from the response.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 10, 2022